Case 1:20-cv-20520-RNS Document 38 Entered on FLSD Docket 08/27/2020 Page 1 of 4



                            United States District Court
                                      for the
                            Southern District of Florida

  Affordable Aerial Photography, Inc., )
  Plaintiff,                           )
                                       )
  v.                                   )
                                       )
  Beycome Brokerage Realty LLC and )
  Herve Fabrice Barbera, Defendants. )
                                       )
                                       ) Civil Action No. 20-20520-Civ-Scola
  Beycome Brokerage Realty LLC and )
  Herve Fabrice Barbera, Third-Party )
  Plaintiffs,                          )
                                       )
  v.                                   )
                                       )
  Kenneth P. Cook, Third-Party )
  Defendant.                           )
                        Order Granting Motion to Dismiss

        This matter is before the Court on Third-Party Defendant Kenneth P.
  Cook’s (“Cook”) motion to dismiss the Third-Party Plaintiffs’ complaint. (Mot.,
  ECF No. 35; Compl., ECF No. 13.) Having considered the record, the briefing,
  and the relevant legal authorities, the Court grants the motion (ECF No. 35).

        1. Background
         This action commenced on February 5, 2020, when Plaintiff Affordable
  Aerial Photography, Inc., sued the Third-Party Plaintiffs and an additional
  entity for violations of the federal Copyright Act. The copyright claims were the
  basis of the Court’s federal question jurisdiction under 28 U.S.C. § 1331.
  During the pendency of the original plaintiff’s claims, the Third-Party Plaintiffs
  filed a third-party complaint against Cook, alleging a state law claim arising
  from a contract of indemnity. (ECF No. 13.) As there is no diversity between
  Cook and the Third-Party Plaintiffs, nor any federal question between them, the
  third-party complaint invoked the Court’s supplemental jurisdiction under 28
  U.S.C. §1367. (Id. at ¶¶ 2-8.)
         While the third-party complaint was pending against Cook, the original
  complaint in this action was dismissed as the result of a settlement, which
  eliminated the federal copyright claims from the case and leaving only the
Case 1:20-cv-20520-RNS Document 38 Entered on FLSD Docket 08/27/2020 Page 2 of 4



  Third-Party Plaintiffs’ state common-law claims against Cook. (ECF No. 32.)
  Accordingly, Cook has filed his motion to dismiss, arguing that the Court
  should decline to exercise supplemental jurisdiction over this action between
  nondiverse parties over state law claims.

        2. Legal Standard
         Federal Rule of Civil Procedure 12(b)(1) allows for dismissal of a case
  when it is determined that the court lacks subject matter jurisdiction. See Fed.
  R. Civ. P. 12(b)(1). “Because a federal court is powerless to act beyond its
  statutory grant of subject matter jurisdiction, a court must zealously insure
  that jurisdiction exists over a case . . . .” Smith v. GTE Corp., 236 F.3d 1292,
  1299 (11th Cir. 2002). Although federal courts are of limited subject matter
  jurisdiction, “[i]n any civil action of which the district courts have original
  jurisdiction, the district courts shall have supplemental jurisdiction over all
  other claims that are so related to claims in the action within such original
  jurisdiction that they form part of the same case or controversy under Article III
  of the United States Constitution.” 28 U.S.C. § 1367(a).
         “While [Section] 1367(c) permits a court to dismiss any state law claims
  where the court has dismissed all the claims over which it had original
  jurisdiction, the court also can consider other factors.” Tennant v. Florida, 111
  F. Supp. 2d 1326, 1337 (S.D. Fla. 2000) (Gold, J.). Indeed, in cases where only
  state law claims remain and Section 1367(c) applies, “considerations of judicial
  economy, convenience, fairness, and comity may influence the court’s
  discretion to exercise supplemental jurisdiction.” Id.

        3. Analysis
         The Court agrees with the Third-Party Plaintiffs that “the fact that the
  only remaining claims arise under state law does not mandate dismissal.” (ECF
  No. 36 at 3.) Instead, the decision of whether to exercise supplemental
  jurisdiction is a matter of discretion. See Business Realty Inv. Co., Inc. v.
  Insituform Tech., Inc., 564 Fed. App’x 954 (11th Cir. 2014). The Court now turns
  to the “considerations of judicial economy, convenience, fairness, and comity”
  in determining whether to exercise supplemental jurisdiction. Tennant, 111 F.
  Supp. 2d at 1337.
         The Third-Party Plaintiffs’ strongest argument is that fairness would be
  served by retaining jurisdiction because, they claim, Cook avoided service in
  this case for over two months and it would be unfair to put them through that
  costly service chase yet again. However, the Court is not persuaded by this
  argument. Even assuming that Cook avoided service, which he thoroughly
Case 1:20-cv-20520-RNS Document 38 Entered on FLSD Docket 08/27/2020 Page 3 of 4



  addressed and denied in a sworn affidavit (ECF No. 37-1), it appears that
  service will be simple going forward. Specifically, Cook has stated under oath
  that he will “authorize [his] counsel of record to accept service on [his] behalf
  for the convenience and judicial economy of all parties.” (Id. at ¶13.) Cf. Ingram
  v. Ingram, No. 11-61710-CIV, 2012 WL 11867302, at *2 (S.D. Fla. Aug. 2,
  2012) (“Plaintiff's evasion-of-service theory, however, is refuted by a sworn
  declaration from Defendant.”) (Cohn, J.). Given Cook’s authorization and
  counsel’s representation of its willingness to accept service, the Court
  anticipates no future issues with service.
         The remaining factors also weigh in favor of dismissal. Neither judicial
  economy nor convenience would be materially served by exercising jurisdiction
  over this action. Importantly, dismissal would not result in a significant waste
  of resources. This case is in its infancy and no discovery has taken place. (ECF
  No. 37 at 6.) Finally, comity strongly supports dismissal of this case in favor of
  state court. First, this case does not appear to involve any meaningful federal
  issues. Second, the remaining parties are nondiverse and the remaining issues
  relate solely to contractual issues of state law. These remaining state law
  claims “are best evaluated by a Florida state court.” Lee v. Miami-Dade Cty., No.
  CV 18-21852-CIV, 2018 WL 6436028, at *7 (S.D. Fla. Dec. 7, 2018) (Scola, J.)
  (declining to exercise pendent jurisdiction over state law claims).

        4. Conclusion

         For the reasons set forth above, the Court grants Cook’s motion to
  dismiss (ECF No. 35). The third-party complaint is dismissed without
  prejudice. See Ingram v. Sch. Bd. of Miami-Dade Cty., 167 F. App'x 107, 109
  (11th Cir. 2006) (“When a court decides not to exercise supplemental
  jurisdiction under § 1367(c)(3) because only state claims remain, the proper
  action is a dismissal without prejudice so that the complaining party may
  pursue the claim in state court.”). Additionally, as the Third-Party Plaintiffs
  have not requested leave to amend, their complaint is dismissed without leave
  to amend. See Wagner v. Daewoo Heavy Industries Am. Corp., 314 F.3d 541,
  542 (11th Cir. 2002) (“A district court is not required to grant a plaintiff leave
  to amend his complaint sua sponte when the plaintiff, who is represented by
  counsel, never filed a motion to amend nor requested leave to amend before the
  district court.”); Avena v. Imperial Salon & Spa, Inc., 17-14179, 2018 WL
  3239707, at *3 (11th Cir. July 3, 2018) (“[W]e’ve rejected the idea that a party
  can await a ruling on a motion to dismiss before filing a motion for leave to
  amend.”).
Case 1:20-cv-20520-RNS Document 38 Entered on FLSD Docket 08/27/2020 Page 4 of 4



       The Clerk is directed to close this case. Any pending motions are denied
  as moot.
        Done and ordered in chambers, at Miami, Florida, on August 27, 2020.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
